Citation Nr: 0925523	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Barrett's 
Esophagitis.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a disability rating in excess of 20 
percent for intervertebral disc disease (IVDS) of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision issued in 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, inter 
alia, denied entitlement to service connection for Barrett's 
Esophagitis, continued a noncompensable disability rating for 
the Veteran's COPD and continued a 10 percent disability 
rating for IVDS of the lumbar spine.  In a September 2005 
rating decision issued in October 2005, the RO increased the 
Veteran's disability rating for IVDS of the lumbar spine to 
20 percent.  In August 2008, the Board remanded the case for 
additional development.  In a March 2009 rating decision, the 
RO increased the Veteran's disability rating for COPD to 10 
percent.  As these ratings do not represent the highest 
possible benefit, these issues remain in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
development required by the Board's August 2008 remand has 
been completed, the case is again before the Board for 
further appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing that 
Barrett's Esophagitis is related to service.

2.  The Veteran's service-connected COPD is not manifested by 
Forced Expiratory Volume in one second (FEV-1) of 56 to 70 
percent predicted value, the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
56 to 70 percent, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 
56-65 percent predicted.

3.  The Veteran's service-connected IVDS of the lumbar spine 
is not manifested by forward flexion of the lumbar spine 
limited to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having 
a duration of at least four weeks but less than six weeks 
during the prior twelve months.

4.  Radiculopathy of the right lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.

5.  Radiculopathy of the left lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1. Barrett's Esophagitis was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   
 
2.  The criteria for a disability rating in excess of 10 
percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.97, Diagnostic Codes 6699-6603 
(2008).    

3.  The criteria for a disability rating in excess of 20 
percent for IVDS of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71A, 
Diagnostic Code 5243 (2008).    

4.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a disability rating of 10 percent, but no 
more, for radiculopathy of right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2008).

5.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a disability rating of 10 percent, but no 
more, for radiculopathy of left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, a September 2004 letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In terms of the Veteran's claims for increased 
disability ratings, this letter informed him that the 
evidence must show that his service-connected disability had 
gotten worse.  This letter was sent to the Veteran prior to 
the initial AOJ decision on the matter.  In October 2008, the 
Veteran was informed about the types of lay and medical 
evidence that would substantiate his claim and was informed 
how the VA determines a disability rating.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, this letter 
met the notice requirements set out in Vazquez-Flores.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the Board finds that any timing error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the Veteran with notice which met all 
relevant requirements have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the case by way of a March 2009 
supplemental statement of the case and a March 2009 rating 
decision issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA 
examination reports, non-VA medical records and lay 
statements have been associated with the record.  The 
appellant was afforded a VA medical examination in December 
2008.  In a November 2008 statement, the Veteran indicated 
that he did not have any additional evidence to submit.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection - Barrett's Esophagitis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Veteran contends that his Barrett's Esophagitis began to 
manifest during his time in service.  Service treatment 
records from May 1967 reflect that the Veteran underwent an 
upper gastrointestinal series, based on the Veteran's reports 
of episodes of indigestion characterized as excruciating and 
burning which were relieved by Tums.  The series was negative 
and the impression was pylorospasm.  The Veteran was seen in 
August 1967 for pain in the lower abdomen associated with 
fever and chills.  In March 1972 and June 1973, the Veteran 
was again seen for pain in the lower abdomen.  It should be 
noted that the Veteran was diagnosed with chronic prostatitis 
and inguinal hernias while on active duty.  The Veteran's 
separation Reports of Medical History and Examination do not 
reflect any diagnosis of or treatment for a stomach disorder.  
Post-service treatment records show that the Veteran was 
diagnosed with a hiatal hernia and esophageal ulcer in 
October 1989.  Private endoscopic examinations since that 
time show Barrett's Esophagitis. 

A December 2008 VA examination report shows that the Veteran 
reported that he had an in-service upper-gastrointestinal 
series test which was normal in 1967.  He also reported that 
he had lower abdominal cramping in August 1967, March 1972 
and June 1973.  The examiner noted that these incidences were 
not suspicious for peptic ulcer disease, hiatal hernia, 
gastroesophageal reflux disease (GERD), esophagitis or 
Barrett's esophagitis.  The examiner noted that the Veteran 
had one two day episode of indigestion in 1967 with a normal 
upper gastrointestinal series and that this was consistent 
with natural exposure.  She also noted that the Veteran had 
three in-service episodes of lower abdominal discomfort, 
which were not only consistent with natural exposure, but 
were not caused by or related to GERD, hiatal hernia or 
Barrett's Esophagitis.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
Barrett's Esophagitis.  As noted above, to warrant service 
connection, there must be evidence of a current disability, 
of incurrence or aggravation of a disease or injury in 
service and a nexus between the in-service injury or disease 
and the current disability established by medical evidence.  
Boyer, supra.   In this case, while the Veteran had some 
apparent gastrointestinal issues while in the service, there 
is no evidence that these are linked to his current Barrett's 
Esophagitis.  The Veteran's separation Reports of Medical 
History and Examination do not reflect any diagnosis of or 
treatment for a stomach disorder.  It appears that the 
Veteran developed Barrett's Esophagitis over four years after 
leaving service.  In fact, the December 2008 VA examiner 
opined that the Veteran's in-service indigestion and 
abdominal pain were not related to his current 
gastrointestinal problems, including the diagnosis of 
Barrett's Esophagitis.  As such, service connection is not 
warranted for Barrett's Esophagitis, as there is no medical 
evidence which links the disorder to service. 

As noted, the Veteran has contended his Barrett's Esophagitis 
began to manifest during service.  However, the Veteran, as a 
layperson, is not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

Increased disability rating - COPD

The Veteran has contended that his service-connected COPD is 
more severe than is reflected by his 10 percent disability 
rating.  

The Veteran's service-connected COPD is rated at a 10 percent 
disability rating under Diagnostic Codes 6699 and 6603.  
Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2008).  Diagnostic Code 6603 provides ratings 
for pulmonary emphysema.  FEV-1 of 71 to 80 percent 
predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 
to 80 percent predicted, is rated at a 10 percent disability 
rating.  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 
to 70 percent or DLCO (SB) 56 to 65 percent predicted, is 
rated at a 30 percent disability rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6603.

July 2004 private medical records show that the examiner 
noted that the Veteran was feeling markedly better, and that 
at the last visit he had put the Veteran on Singulair.  The 
Veteran had good pulmonary function tests and then was 
started on an Advair inhaler, which led to significant 
improvements in his pulmonary symptoms.  Upon examination, 
the Veteran's lungs were clear, with mildly decreased breath 
sounds.  A chest x-ray obtained at his previous visit 
revealed chronic changes in the right chest with slight 
improvement in haziness along the anterior aspect of the 
first rib on the right with no acute abnormality and evidence 
for interstitial lung disease.  Pulmonary function tests 
showed FEV-1 of 77 percent predicted.  This was felt to be 
consistent with moderate obstructive lung disease with mild 
response to bronchodilators.  

A December 2008 VA examination report shows that the Veteran 
had an episodic productive cough when he has pneumonia but 
otherwise no sputum or hemoptysis.  He had no dyspnea at rest 
but dyspnea with exertion.  To his knowledge he had not had 
asthma and had not been places on steroids.  Upon 
examination, his respirations were regular and rhythmic.  His 
lungs were clear without wheezes or crackles.  Pulmonary 
function tests reflected mild obstructive lung defect with 
insignificant response to bronchodilator and mild restrictive 
lung defect with mild decrease in DLCO.  His FEV-1 was 85 
percent predicted, his FEV-1/FVC was 71 percent predicted and 
his DCLO was 70 percent.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected COPD does not warrant a higher 
disability rating.  As noted above, in order to warrant a 
disability rating of 30 percent, the Veteran's COPD would 
need to be manifested by FEV-1 of 56- to 70-percent 
predicted, FEV-1/FVC of 56 to 70 percent DLCO (SB) 56- to 65-
percent predicted.  However, there is no evidence that the 
Veteran's COPD has been manifested by these symptoms during 
the period of appeal.  In July 2004, the Veteran's FEV-1 was 
77 percent.  In December 2008, the Veteran's FEV1 was 85 
percent predicted, his FEV-1/FVC was 71 percent predicted and 
his DCLO was 70 percent.  As such, a higher disability rating 
for his service-connected COPD is not warranted.  The Board 
has considered rating the Veteran's service-connected COPD 
under other Diagnostic Codes in order to provide him with the 
most beneficial disability rating; however, the Veteran would 
not receive a higher disability rating under any other 
appropriate Diagnostic Codes pertaining to diseases of the 
trachea and bronchi or the lungs.  38 C.F.R. § 4.97.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for his service-connected COPD.  
Hart, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's COPD is currently resulting in 
frequent hospitalizations or marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran 
claim for an increased rating for his COPD, the "benefit-of-
the-doubt" rule is not applicable and the Board must deny his 
claim.  See 38 U.S.C.A. § 5107(b).

Increased rating - IVDS

The Veteran has contended that his service-connected IVDS is 
more severe than is reflected by his 20 percent disability 
rating.  

The Veteran's service-connected lumbar spine disability is 
rated under Diagnostic Code 5243, pertaining to IVDS.  Under 
the current regulations, Diagnostic Codes 5235 to 5243 are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243.

As noted above, Diagnostic Code 5243 provides that IVDS is to 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months and a 40 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

An October 2004 private medical record shows that the Veteran 
underwent a bilateral L5 and L3 transforaminal epidural 
steroid injections.  The pre-and post-operative diagnoses 
were low back pain and lumbar radiculitis.  Private medical 
records reflecting treatment throughout 2004 reflect that the 
Veteran was diagnosed with lumbar polyradiculopathy.  A 
November 2004 private medical record shows that the Veteran 
complained of lower back and bilateral foot pain.  He had 
forward flexion of his lumbar spine to 40 degrees.  He was 
diagnosed with lumbosacral polyradiculopathy involving 
primarily levels L5 and S1 bilaterally and low back pain with 
severe degenerative facet arthropathy.  

A December 2008 VA examination report shows that the Veteran 
had forward flexion to 75 degrees after three repetitions, 
limited by difficulty and reports of discomfort.  The 
examiner noted that the Veteran had not had any prescribed 
bedrest or incapacitation in the previous 12 months.  A 
lumbar spine x-ray revealed diffuse degenerative disc disease 
with probably bony union at L1 to L2, and mild retrolisthesis 
L3 on L4 secondary to degenerative facet disease.  Deep 
tendon reflexes were +3/4 bilaterally equal for the patellar 
and +2 for the Achilles bilaterally.  There was no loss of 
muscle tone, atrophy or hypertrophy.  Strength testing to 
gravity and resistence were within normal limited for age, 
and he had normal and bilateral equal sensation to pinprick 
and light touch.  The examiner noted that there was no 
objective evidence of radiculopathy.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected IVDS does not warrant a higher 
disability rating under Diagnostic Code 5243.  There is no 
evidence that the Veteran has ankylosis of the thoracolumbar 
spine, and his forward flexion had been greater than 30 
degrees, even factoring in pain.  In addition, there is no 
evidence that the Veteran had any incapacitating episodes.  
In fact, the December 2008 examiner noted that the Veteran 
had not had any prescribed bedrest or incapacitation in the 
previous 12 months.  As such, the Veteran's service-connected 
IVDS does not warrant a higher disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Board has considered 
rating the Veteran's back disability under other Diagnostic 
Codes in order to provide him with the most beneficial 
rating; however, all of the Diagnostic Codes pertaining to 
disabilities of the spine are rated under the General 
Formula, and, as noted above, the Veteran's spine disability 
does not warrant a higher disability rating under this 
formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
20 percent disability rating for his service-connected IVDS.  
Hart.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's IVDS is currently resulting in 
frequent hospitalizations or marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell, Shipwash, supra.

As the preponderance of the evidence is against the Veteran 
claim for an increased rating for his IVDS, the "benefit-of-
the-doubt" rule is not applicable and the Board must deny his 
claim.  See 38 U.S.C.A. § 5107(b).

Radiculopathy of the Right Upper and Lower Extremities

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Note (1). 

Accordingly, the Board has also considered whether the 
Veteran is entitled to separate evaluations for the Veteran's 
right and left lower extremities.  Under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 8520 is analogous to 
impairment of the sciatic nerve.  

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520.

The Veteran has been diagnosed with radiculopathy of the 
right and left lower extremities and has reported pain 
radiating down his legs into his feet.  His October 2004 
private medical records show that he was diagnosed with 
lumbar radiculitis.  A November 2004 private medical record 
shows bilateral foot pain.  He was diagnosed with lumbosacral 
polyradiculopathy involving primarily levels L5 and S1 
bilaterally.  The Board notes that the December 2008 VA 
examiner indicated that there was no objective evidence of 
radiculopathy; however, the Board finds that, as the Veteran 
has a clear diagnosis of lumbar polyradiculopathy associated 
with his IVDS, resolution of any doubt is in the Veteran's 
favor.  

Thus, the Board finds that the manifestations of the 
Veteran's bilateral polyradiculopathy resemble no more than a 
mild incomplete paralysis and warrant no more than 10 percent 
evaluations.  In view of this, the Board finds that separate 
10 percent disability rating for his right and left lower 
extremities is warranted.







ORDER

Service connection for Barrett's Esophagitis is denied

A disability rating in excess of 10 percent for COPD is 
denied.

A disability rating in excess of 20 percent for IVDS of the 
lumbar spine is denied.

A separate evaluation of 10 percent, but no more, for 
radiculopathy of the right lower extremity, is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.

A separate evaluation of 10 percent, but no more, for 
radiculopathy of the left lower extremity, is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


